 1   ASCENSION LAW GROUP
     PAMELA TSAO( 266734)
 2   17802 Irvine Blvd.
     Suite A117
 3   Tustin, CA 92780
     PH: 714.783.4220
 4   FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
 5
     Attorneys for Plaintiff THANH VO
 6                                                             JS-6
 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   THANH VO, an individual                )   Case No.: 8:18-cv-00779-JVS-DFM
                                            )
12              Plaintiff,                  )   ORDER RE STIPULATION OF
                                            )
13        vs.                               )   VOLUNTARY DISMISSAL WITH
                                            )   PREJUDICE
14   EUCLID REAL ESTATE                     )
     DEVELOPMENT, INC, a California         )
15   corporation;                           )   [Hon. James V. Selna presiding]
                                            )
16                                          )
                Defendants.                 )
17                                          )
                                            )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24

25

26

27

28


                                     [PROPOSED] ORDER
                                    8:18-CV-00779-JVS-DFM
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees. This Court shall retain jurisdiction to enforce the
 5
     settlement terms between the parties.
 6

 7

 8   IT IS SO ORDERED

 9   Dated:December 20, 2018                      ________________________________
10                                                Judge, United States District Court,
                                                  Central District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        [PROPOSED] ORDER
                                       8:18-CV-00779-JVS-DFM
